 
SECURITY AGREEMENT


For good and valuable consideration, Roger Lund and Cord Beatty (together,
“Pledgors”), hereby make and deliver this Security Agreement (this “Agreement”)
in favor of ZAGG, Inc. a Utah corporation (“Pledgee”), and hereby agree as
follows:


1. Grant of Security Interest. As collateral security for the prompt, complete,
and timely satisfaction of all present and future indebtedness, liabilities,
duties, and obligations of Brighton Partners, LLC and/or Uinta Equity Partners,
LLC to Pledgee as evidenced by or arising under that certain Secured Promissory
Note dated March __, 2008, and including, without limitation, all principal and
interest payable under such Note, any future advances added to the principal
amount due thereunder, and all attorneys’ fees, costs and expenses incurred by
Pledgee in the collection or enforcement of the same (collectively, the
“Obligations”), Pledgors hereby pledge, assign and grant to Pledgee a continuing
security interest and lien in all of Pledgors’ right, title and interest in and
to one hundred percent (100%) of Pledgors’ membership interests in Brighton
Partners, LLC, a Utah limited liability company, which are now or shall
hereafter be issued and outstanding in the name or names of Pledgors (the
“Collateral”). The terms of this Agreement with respect to Pledgors’ granting of
a security interest in the Collateral to Pledgee shall be deemed to be a
security agreement under applicable provisions of the Uniform Commercial Code
(“UCC”), with Pledgee as the secured party.


2. Perfection. Upon the execution and delivery of this Agreement, Pledgors
authorize Pledgee to file such financing statements and other documents in such
offices as shall be necessary or as Pledgee may reasonably deem necessary to
perfect and establish the priority of the liens granted by this Agreement.
Pledgors agree, upon Pledgee’s request, to take all such actions as shall be
necessary or as Pledgee may reasonably request to perfect and establish the
priority of the liens granted by this Agreement.


3. Covenant of Pledgors. For so long as any Obligations remain outstanding,
Pledgors shall not sell, assign, encumber, pledge, hypothecate, transfer or
otherwise dispose of any of the Collateral.


4. Rights and Remedies of Pledgee. Upon the occurrence of an event of default
under any of the Obligations, then, in addition to all other rights and remedies
at law or in equity, Pledgee may exercise any one or more of the following
rights and remedies:


a. Receive any dividends or other payments payable to the owners of the
Collateral and exercise all voting, consensual, and other rights pertaining
thereto.


b. Pursue and enforce all of the rights and remedies provided to a secured party
with respect to the Collateral under the Uniform Commercial Code; and
 
Page 1 of 3 

--------------------------------------------------------------------------------


 
c. Pursue any other rights or remedies available to Pledgee at law or in equity.

5. Obligations Without Recourse To Pledgors. Pledgors shall not be personally
liable for the payment of any principal, interest or other sum due under the
Obligations or for any deficiency judgment that Pledgee may obtain following the
foreclosure of the security interest granted hereby, and Pledgee’s sole recourse
against Pledgors for any default under the Obligations shall be limited to the
Collateral.


6. Representation of Counsel. Pledgors acknowledge that they have consulted with
or have had the opportunity to consult with their legal counsel prior to
executing this Agreement. This Agreement has been freely negotiated by Pledgors
and Pledgee and any rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.


7. Choice of Laws. This Note shall be constructed and construed in accordance
with the internal substantive laws of the State of Utah, without regard to the
choice of law principles of said State.


8.  Miscellaneous.


a. This Agreement shall be binding upon Pledgors and shall inure to the benefit
of Pledgee and its successors, assigns, heirs, and legal representatives.


b. Any failure or delay by Pledgee to insist upon the strict performance of any
term, condition, covenant or agreement of this Agreement, or to exercise any
right, power or remedy hereunder shall not constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy.


c. Any provision of this Agreement that is unenforceable shall be severed from
this Agreement to the extent reasonably possible without invalidating or
affecting the intent, validity or enforceability of any other provision of this
Agreement.


d. In the event of any action at law or in equity to enforce this Agreement, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
costs from the unsuccessful party.


e. This Agreement may not be modified or amended in any respect except in a
writing executed by the party to be charged.
 
Page 2 of  3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed effective February 27,
2008.


“Pledgors”:


ROGER LUND
     
CORD BEATTY
   

 
Page 3 of 3

--------------------------------------------------------------------------------

